Citation Nr: 1818917	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  04-34 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent prior to June 6, 2005, in excess of 50 percent from June 6, 2005, to December 4, 2014, and in excess of 30 percent thereafter for schizophrenia and other psychotic disorder.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to September 1989 and from February 1993 to April 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Atlanta, Georgia.  In a September 2016 Substantive Appeal, the Veteran waived RO consideration of the evidence and arguments contained therein.

The Board notes that it has bifurcated the issue on appeal into two separate issues, as set forth above.  Furthermore, for reasons discussed more fully below, the Board is granting the issue of entitlement to an initial rating in excess of 70 percent prior to June 6, 2005, in excess of 50 percent from June 6, 2005, to December 4, 2014, and in excess of 30 percent thereafter for schizophrenia and other psychotic disorder, in part, and remanding the remainder of that issue, in other part.  Thus, the issues of entitlement to an initial rating in excess of 70 percent prior to June 6, 2005 and in excess of 50 percent thereafter for schizophrenia and other psychotic disorder and the issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's service-connected unspecified schizophrenia spectrum and other psychotic disorder are manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for unspecified schizophrenia spectrum and other psychotic disorder have been met for the period beginning December 4, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.130, Diagnostic Code (DC) 9210 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran's private treatment records reflect that, even during times when he was noted to be in remission with regard to any polysubstance abuse, he still often reported a lack of motivation, auditory hallucinations, and difficulty dealing with others, including in previous workplaces, and, on occasion, he reported suicidal ideations and/or was admitted after a suicide attempt.  He was also often noted by his mental healthcare providers to exhibit anger and paranoid and delusional ideations.  See, e.g., Medical Records from Greenleaf Center received in December 2016; Medical Records from Behavioral Health Services of South Georgia received in December 2016.   In the Board's view, such evidence reflects the presence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: impaired judgement; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9210.  Thus, the Veteran is entitled to an increased rating of 50 percent for his service-connected schizophrenia and other psychotic disorder from December 4, 2014 to March 15, 2015; from June 10, 2015 to November 8, 2016; and from March 1, 2017 and thereafter.  The Board notes that the Veteran has already been assigned temporary total 100 percent ratings for the periods spanning from March 16, 2015 to June 10, 2015 and November 9, 2016 to March 10, 2017.  The question of whether an even higher evaluation is warranted will be addressed in the REMAND section of this decision.


ORDER

An increased rating of 50 percent, but not greater, for the Veteran's service-connected schizophrenia and other psychotic disorder from December 4, 2014 to March 15, 2015; June 10, 2015 to November 8, 2016; and March 1, 2017 and thereafter is granted, subject to the regulations governing payment of monetary awards.


REMAND

The Veteran's private and VA treatment records reflect the some possible intertwinement of the symptoms of the Veteran's service-connected schizophrenia and other psychotic disorder and those of his nonservice-connected polysubstance abuse.  The evidence of record does not adequately establish which symptoms are related to which of those conditions.   Therefore, the Board finds that another examination opinion providing additional information related to the delineation between the symptoms of the service-connected schizophrenia and other psychotic disorder and those of the polysubstance abuse (i.e., stimulant (cocaine) use disorder, cannabis use disorder, and alcohol use disorder) would be helpful.

Furthermore, the Board finds that adjudication of the portion of the claim relating to the Veteran's entitlement to an initial rating in excess of 70 percent prior to June 6, 2005, and in excess of 50 percent thereafter for schizophrenia and other psychotic disorder, may have a significant impact on the portion of the claim of entitlement to TDIU.  Therefore, the latter portion of the claim is "inextricably intertwined" with the former, and it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Finally, the Board finds that the evidence of record reflects schizophrenia and other psychotic disorder-related symptomatology that may not be adequately contemplated under the applicable diagnostic code.  It also finds that there is evidence in the record which indicates that the Veteran may be unable to obtain or maintain gainful employment.  The evidentiary record, therefore, is sufficient enough to justify referral of both of the instant claims to the Director, Compensation Service, for consideration of the Veteran's entitlement to an extraschedular rating as to both of these claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the March 2018 examiner addressing the following:

(a)  Please describe the symptoms that the Veteran has exhibited during the period on appeal (i.e., since April 3, 1999) that are at least as likely as not (at least a 50/50 probability) attributable to his schizophrenia and other psychotic disorder (as opposed to those attributable to his substance abuse disorders, alone).

(b)  Please describe the severity of each of the aforementioned symptoms during the period on appeal (i.e., those symptoms that the Veteran has exhibited during the period on appeal that are at least as likely as not attributable to his schizophrenia and other psychotic disorder), in as much detail as possible.

(c)  Please state whether the Veteran's previous hospitalizations beginning in March 2015 and November 2016 (see VA treatment records) were at least as likely as not a result of his schizophrenia and other psychotic disorder (as opposed to a result of his substance abuse disorders, alone).

The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.  The examiner is requested to cite to relevant medical literature, when available and as appropriate, when addressing the inquiries set forth above.

2.  After completion of the above, please refer to the Director, Compensation Service, the issues of entitlement to: 1) an extraschedular evaluation for schizophrenia and other psychotic disorder; and 2) an extraschedular TDIU rating at any time during the appeal period under 38 C.F.R. § 4.16(b).  All findings and opinions should be associated with the claims folder.

3.  After completing the above actions, and any other indicated development, the issues of entitlement to an initial rating in excess of 70 percent prior to June 6, 2005, in excess of 50 percent thereafter for schizophrenia and other psychotic disorder, to include entitlement to TDIU, must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


